801 F.2d 394Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Virgil MOORE, Appellant,v.BEAUFORT COUNTY JAILHOUSE, Appellee.
No. 86-6581.
United States Court of Appeals, Fourth Circuit.
Submitted May 30, 1986.Decided Sept. 17, 1986.

Virgil Moore, appellant pro se.
E.D.N.C.
AFFIRMED.
Before WIDENER, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion adopting the magistrate's recommendation discloses that this appeal from its order denying relief is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Moore v. Beaufort County Jailhouse, C/A No. 86-202-CRT (E.D.N.C., Mar. 12, 1986).


2
AFFIRMED.